Title: To James Madison from Thomas Bulkeley, 27 June 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 27th. June 1801
					
					Since my last it appears the arrangements of a Peace between Portugal & Spain had actually taken place & made public in Madrid.  Hostilities has ceased in consequence.  However private Letters mention that Lucien Buonaparte the Minister at Madrid has (tho invested with the fullest powers) protested against it either because it does not meet his sanguine expectation or untill the First Consul his brother approved it.  Some attribute it however that Lucien Buonaparte has discoverd that Mr. Araujo was empowerd & had actually while a L’Orient offerd more favorable terms to France than was actually arranged in the Stipulations of the Treaty concluded at Badajoz.
					Spain now also appears dissatisfied with the arrangements made by Portugal to pay to France 12000000 Crusades, having nominated towards it the 4000000 in Cash & the 4000000 in diamonds which remained deposited in Spain ever since the breaking off of the former mission under Mr. Araujo.
					It was fully beleaved here that peace was finally concluded and ratified, but within these two days every thing seems to bear the appearance of a renewal of hostilities.  The Artilery men have been taken from all the fortifications & together with several pieces light & heavy artilery sent up to Abrantes.  The Spanish advanced Guard is at Gaviao.  A few days previous to the cessation of hostilities Campo Mayor had surrendered.  Elvas is in a state of seige.
					Reports are arrived in Town that the Spanish Army has  commenced its movements.  However I think it hardly possible that the Express sent to Paris can have returnd.   He set off from Lisbon the 10th. this month.
					A British fleet arrived off here yesterday under the command of Adml: Sir James Saumarez bound off Cadiz to blockade that Port where a fleet was preparing with all expedition.
					5 Sail of the Line were laying the 9th. Inst. in the outer harbour.
					7 do. in the inner harbour nearly ready.
					A french admiral two french Generals were at Cadiz & the fleet chiefly manned with french seamen.
					Accounts are received by way of Gibraltar giving an account that the British Arms continued successful in Egypt & that Alexandria was beseiged, & that Major Genl. Craig had effected a landing at Suez with 10,000 troops from India.  Reports are given out that Mr. Araujo who had arrived at L’Orient & not permitted to Go to Paris & where Decrez one of the Marine department had orders to treat with him had left that Port & arrived at Coruna.
A Requisition has been made of horses & mules  Numbers were sent up with the troops.  Another requisition is making & about sixteen hundred have been sent within these two days and several are today sent up all towards Abrantes.
					The Anson frigate is come in with Dr. Joao de Almeida e Castro on board & 100000 Crusades in half Joes for this Government which were landed today.
					The enclosed Gazzette will announce the Death of the Prince Beira.  I have the honor to be with the most profound respect, Sir Your humble & Obed Servt.
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
